Citation Nr: 1146751	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent prior to September 17, 2009 and beginning January 1, 2010 for status post fusion of C5-C6 on a schedular basis.  

2.  Entitlement to a disability rating greater than 10 percent for cervical radiculopathy, left upper extremity on a schedular basis.

3.  Entitlement to a disability rating greater than 10 percent for cervical radiculopathy, right upper extremity on a schedular basis.

4.  Entitlement to increased ratings for status post fusion of C5-C6 and cervical radiculopathy of the bilateral upper extremities on an extraschedular basis.    


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1994 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This decision continued a previously assigned 40 percent disability rating for status post fusion of C5-C6 and also continued 10 percent disability ratings for cervical radiculopathy of the bilateral upper extremities. Subsequently, the Veteran underwent surgery on her surgical spine on September 17, 2009 and, by rating decision dated in December 2009, the RO awarded temporary total rating under the provisions of 38 C.F.R. § 4.30 for the cervical spine disorder effective September 17, 2009 and continued a 40 percent disability rating for the cervical spine effective January 1, 2010.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2011.  A transcript of this proceeding has been associated with the claims file.    

During the June 2011 Travel Board hearing the Veteran raised the issue of entitlement to service connection for an additional scar of the neck as a result of a September 17, 2009 surgery for her service-connected status post fusion of C5-C6.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to increased ratings for status post fusion of C5-C6 and cervical radiculopathy of the bilateral upper extremities on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 17, 2009 and beginning January 1, 2010, the Veteran's status post fusion of C5-C6 has been manifested by some loss of motion but at least 25 degrees of cervical flexion and missing, on average, one day of work each month due to cervical spine pain.  

2.  The Veteran's cervical radiculopathy, bilateral upper extremity is manifested by "mild" thenar atrophy with mild weakness in her thenar muscles and grip force; "mild" weakness in her proximal arm muscles; normal muscle tone; normal strength; and grossly intact sensation to light touch in both upper and lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 percent, on a schedular basis, for status post fusion of C5-C6 for the periods prior to September 17, 2009 and beginning January 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  The criteria for a disability rating greater than 10 percent, on a schedular basis, for cervical radiculopathy, left upper extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8515 (2011).

3.  The criteria for a disability rating greater than 10 percent, on a schedular basis, for cervical radiculopathy, right upper extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her service-connected  status post fusion of C5-C6 and cervical radiculopathy of the bilateral upper extremities are more disabling than evaluated both prior to September 17, 2009 and beginning January 1, 2010.  

Factual Background

Service treatment records show that the Veteran was involved in a motor vehicle accident in October 1994 resulting in a significant injury to her neck.  Thereafter, she underwent C5-C6 anterior cervical discectomy and fusion in October 1997 while still in service.  She submitted a claim for service connection for a cervical spine disorder in April 2000 and, by rating decision dated in December 2000 the RO granted service connection for status post fusion of C5-C6 and assigned a 10 percent disability rating effective April 6, 2000, the day after her discharge from military service.

The Veteran filed a claim for an increased rating for her cervical spine disorder in May 2004 and was scheduled for a VA examination in July 2004 but failed to report to the examination.  As such, the RO continued the initial 10 percent disability rating by rating decision dated in August 2004.  Subsequently, in October 2004 the Veteran filed a claim for an increased rating for her cervical spine disorder in October 2004 and was afforded a VA examination in December 2004.  At that time she complained of radicular pain in both arms.  By rating decision dated in February 2005 the RO increased the Veteran's disability rating for the cervical spine to 40 percent effective May 23, 2004, the date of her previous claim.  She was afforded a VA neurological examination in April 2005 which confirmed bilateral cervical radiculopathy and by rating decision dated in May 2005 the RO granted service connection for cervical radiculopathy of the upper extremities, assigned a 10 percent disability rating for each extremity effective October 26, 2004, the date of her most recent claim.  

The Veteran filed the claim on appeal in September 2008.  She was afforded VA examinations in February and March 2009 and by rating decision dated in May 2009 the RO continued the 40 percent rating for the cervical spine and the 10 percent ratings for each of her upper extremities.  The Veteran submitted a notice of disagreement as to this rating decision in September 2009.  Subsequently, the Veteran underwent surgery on her surgical spine on September 17, 2009 and, by rating decision dated in December 2009, the RO awarded temporary total rating under the provisions of 38 C.F.R. § 4.30 for the cervical spine disorder effective September 17, 2009 and continued a 40 percent disability rating for the cervical spine effective January 1, 2010.   The Veteran was afforded another VA examination in March 2010.  Thereafter she perfected an appeal.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's cervical spine disorder is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under DC 5237 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine which provides for the following: a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

Intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243.

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Pursuant to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine under 38 C.F.R. § 4.71a, any associated objective neurologic abnormalities are to be rated under separate under an appropriate diagnostic code.
The Veteran's cervical radiculopathy of the upper extremities is rated as 10 percent disabling for each extremity under the diagnostic code pertaining to the median nerve, 38 C.F.R. § 4.124a, DC 8515.  Pursuant to DC 8515, a 10 percent rating is appropriate for both the major and minor hand when there is mild incomplete paralysis of the median nerve.  For moderate incomplete paralysis, a 30 percent rating is assigned for the major hand and a 20 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  A 70 percent rating is assigned for complete paralysis of the median nerve on the major side with such manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  Complete paralysis of the minor hand is rated as 50 percent disabling.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.  The words "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

Analysis

Evidence relevant to the level of severity of the Veteran's status post fusion of C5-C6 with resulting cervical radiculopathy of the upper extremities includes VA examination reports dated in February 2009, March 2009, and March 2010.  During the February 2009 VA examination the Veteran reported daily pain, worse with sitting, lifting, bending, and rotation.  She indicated that the pain felt like it was "pulling."  Sensation changes occurred occasionally to both upper extremities and pain radiated to both shoulders.  There were muscle spasms but no incapacitating episodes and no flare-ups.  She also indicated that there was no interference with her job or daily activities.  There were no problems with repetitive use and there was no recent physical therapy.  She had seen two neurosurgeons recently since her most recent MRI (magnetic resonance imaging) scan and they suggested repeat spinal surgery.  The Veteran denied any bowel or bladder changes.

On neurological examination deep tendon reflexes were even at 2/4.  Muscle tone was normal.  Babinski 's downgoing bilaterally.  Hoffmann's sign was negative.  Sensation was grossly intact to light touch in all extremities.  Motor strength was 5/5 distal and proximal in both upper and lower extremities.  On physical examination of the cervical spine there was an anterior cervical scar over the left C7 anterior region.  It was horizontal and measured 4 centimeters (cm) in length and 0.25 cm in width.  The scar was superficial, well healed, stable, and nontender.  Range of motion of the cervical spine was as follows:  rotation to the right to 70 degrees, rotation to the left to 70 degrees, extension to 35 degrees, flexion to 30 degrees, lateral flexion to the right to 45 degrees, and lateral flexion to the left to 40 degrees.  She complained of pain with flexion and extension and rotation to the right and left.  There was no axial tenderness.  Spurling maneuver was negative and there were no muscle spasms.  After repetitive motion of the cervical spine, there was no additional loss of joint function due to pain, fatigue, or lack of endurance.  

X-ray examination of the cervical spine revealed a solid fusion C5-C6 segments with straightening of the normal cervical lordosis as above.  There was also mild degenerative spondylosis C6-C7 and to much lesser degree C4-C5 and C7-T1 levels.  There was no evidence of acute fractures.  The impression was status post cervical spine fusion, cervical radiculopathy, and cervical disc herniation at C6-C7.  

During the March 2009 VA examination the Veteran reported that during a previous October 2008 VA neurological examination she was experiencing radicular pain down her right arm but, since that time she had been affected in the left arm with pain going to her 2nd-5th fingers.  Pressure in her left neck triggered the pain and "pins and needles" in those fingers and her palm.  She felt "pressure" over her mid-biceps (left).  There was no overt weakness reported and no bowel or bladder symptoms.  Pain had been her major complaint and that the need for pain management had affected her ability to work.  An August 200 MRI showed bulge at C6-C7 with posterior osteophyte impingement, moderate cervical spine stenosis.

Examination of the neck revealed a well-healed, barely visible two inch left anterior cervical scar that was nontender.  There was tenderness in her cervical muscles, left and right.  Motor examination revealed a mild thenar atrophy with mild weakness in her thenar muscles and grip force.  There was also mild weakness in her proximal arm muscles.  Tone seemed normal and symmetric.  Sensory examination revealed less sensation to touch, pain, and cold over the left neck area from below the chin to about the clavicle.  No other focal deficits were apparent.  Reflexes were present, normal, and symmetric.  Babinskis were absent.  The assessment was cervical degenerative disc disease with cervical spine stenosis apparent at C6-C7 (the level below her surgery) on recent imaging which, according to the examiner, may be the basis for her current symptoms.  Her findings suggested left cervical radiculopathy which may be related to the lower cervical involvement.  According to the examiner, the records in the claims file indicate that the Veteran's initial symptoms and cervical radiculopathy were on the left with C5-C6 radiculopathy shown on EMG (electromyelogram) done in November 1999.  Notably, a March 2009 EMG was normal and there was no electrodiagnostic evidence of left cervical radiculopathy, left upper extremity entrapment or large fiber peripheral polyneuropathy at the time.  It was requested that someone document the current level of involvement to establish whether a new level was now affected by the Veteran's cervical degenerative disc disease.  On the basis of this, the examiner could not demonstrate that additional levels were involved.  Significantly, the clinically apparent deficits were consistent with those that were documented clinically and by EMG in 1999.  

During the March 2010 VA examination the examiner noted an August 2009 MRI which showed a large herniated disc at C6-C7 with flattening of the cord.  The examiner also noted a September 2009 operative report showing discectomy at C6-C7 and arthrodesis.  The Veteran reported that since the September 2009 surgery she still experienced occasional sensation in both hands.  The pain radiated more so to the left shoulder than the right.  There were occasional sensation changes of the left hand.  She did not report any weakness, bowel, or bladder changes.  She stated that it interfered with all daily activities, such as sitting for a long period of time, lifting, bending, rotation to the right and left.  She stated that she got some pulling sensation of shoulders, cervical spine, and some muscle spasms.  There were no incapacitating episodes or flare-ups.  It interfered with her job.  She indicated that she was now on light duty and worked behind a desk.  She complained of pain sitting at a desk at the computer for long periods of time.  There was occasional radiation of pain down the left leg.  It interfered with daily activity.  She stated that she was no longer able to play sports due to the surgery.  There was no weakness and there were no bowel or bladder changes.  She currently saw a doctor for trigger point injections.  

On neurologic examination deep tendon reflexes were even at 2/4.  Muscle tone was normal.  Hoffman's sign was negative bilaterally.  Sensation was grossly intact to light touch in both upper and lower extremities.  Motor strength was 5/5 distal and proximal to both upper and lower extremities.  With regard to the cervical spine there was a new scar over the anterior spine at C7 on the right.  It was horizontal and measured 4 cm by 0.25 cm, was superficial, well healed, stable, and non nontender.  She had a previous scar which was on the left same region, but on the left side of the anterior neck.  It was also 4 cm by 0.25 cm, superficial and well healed.  Both scars were reddish compared to the surrounding skin, nontender.  Range of motion testing of the cervical spine revealed the following:  rotation to the right to 60 degrees, rotation to the left to 60 degrees, extension to 30 degrees, flexion to 25 degrees, lateral flexion to the right to 35 degrees, and lateral flexion to the left to 30 degrees.  She complained of pain with rotation to the right, left, and extension.  Spurling maneuver was positive to the left, negative to the right.  Some muscle spasms of the trapezius muscles were noted bilaterally.  After repetitive motion of the cervical spine, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  X-ray examination of the spine revealed interval anterior discectomy and fusion at C6-C7, satisfactory radiographic appearance, and osseous fusion of C5 and C6.  The assessment was cervical spine fusion at C6-C7, cervical radiculopathy, and slight worsening of her functional status since February 2009.  Since the September 2009 surgery the Veteran reportedly had increased pain and decreased range of motion.  

Also of record are private treatment records dated through February 2011.  Significantly a November 2010 MRI showed interval anterior fusion at C6-C7, resolution of disk herniation at C6-C7, no fracture or listhesis, and no cord signal abnormality.  It was noted that there was a slight increase in size in the right paracentral disk herniation at C4-C5 since the prior study with only mild narrowing of the spinal canal at this level.  The Veteran underwent bilateral  cervical facet injections of cervical facets C7, C6, and C6 in January and February 2011.  

Furthermore, during the June 2011 Travel Board hearing the Veteran reported that recently she had to miss three consecutive days of work due to back pain and that, on average, she missed at least one day of work each month due to cervical spine pain.  

1.  Status post fusion of C5-C6

Given the evidence of record, the Board finds that a disability rating greater than 40 percent for the Veteran's cervical spine disorder both prior to September 17, 2009 and beginning January 1, 2010 is not warranted on a schedular basis.  As above, a 40 percent rating under the General Rating Formula for Diseases of the Spine contemplates favorable ankylosis of the entire cervical spine and is the highest rating possible for a cervical spine disorder based on limitation of motion.  The Veteran's range of motion does not meet the criteria for either a 50 percent or 100 percent rating under DC 5237 as both of these ratings pertain to the thoracolumbar spine.  Also, there is no evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant an increase under the intervertebral disc syndrome criteria.  As above, during the June 2011 Travel Board hearing the Veteran reported that, on average, she missed at least one day of work each month due to cervical spine pain.  

In reaching this conclusion, the Board has considered the overall disability picture demonstrated by the record to arrive at the appropriate level of functional impairment such to provide for fair compensation in this case.  In so doing, the Board has carefully considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, regarding functional impairment attributable to pain.  Although the Veteran has shown pain on extremes for range of motion, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected cervical spine disorder are, however, already contemplated by the 40 percent rating. 38 C.F.R. § 4.71a, DC 5237.   In that regard, as described above, the medical evidence indicates that although the Veteran had some painful motion, the pain did not in effect limit her motion to degree such that it was analogous to ankylosis.  Cf. 38 C.F.R. § 4.71a, DC 5200.   There is no indication in the current record that pain due to disability of the cervical spine causes functional loss greater than that contemplated by the currently assigned 40 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  It is important for the Veteran to understand that without taking into consideration her complaints, the current 40 percent evaluation could not be justified. 

The Board also finds that no higher schedular evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate the spine, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the ratings assigned are appropriate and there is no basis for higher schedular ratings.  

In deciding the Veteran's claims, the Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  Hart, 21 Vet. App. at 505.  The Board does not find evidence that the Veteran's service-connected cervical spine disorder should be increased for any other separate period based on the facts found during the whole appeal period.  

The Board does note that during the June 2011 Travel Board hearing the Veteran raised the issue of entitlement to service connection for an additional scar of the neck as a result of a September 17, 2009 surgery for her service-connected status post fusion of C5-C6.  While this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and was referred to the AOJ for appropriate action in the introduction of this decision, the Board will also address whether the Veteran is entitled to a separate compensable disability rating for the additional scar on the neck in connection with her claim for an increased rating.  Notably, the Veteran is already service connected for scars of the face and neck, evaluated as noncompensable, presumably due to a neck scar as a result of her October 1997 in-service neck surgery.  As above, during the March 2010 VA examination the examiner noted a new scar over the anterior spine at C7 on the right as a result of the Veteran's recent September 2009 surgery.  It was reportedly horizontal and measured 4 cm by 0.25 cm, was superficial, well healed, stable, and was non nontender.  The applicable rating criteria for skin disorders are found at 38 C.F.R. § 4.118.  Significantly under the rating criteria for scars, a separate, compensable rating may be assigned if a scar is superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As there is no evidence that the Veteran's additional neck scar resulting from the September 17, 2009 surgery is superficial or painful, the Board finds that the Veteran is not entitled to a separate compensable rating for her scar.  This, however, does not preclude the RO from granting service connection for the additional scar.      

2.  Cervical radiculopathy, bilateral upper extremities

Given the evidence of record, the Board finds that disability ratings in excess of 10 percent for the Veteran's cervical radiculopathy of the bilateral upper extremities is not warranted on a schedular basis.  The next higher rating of 30 percent under DC 8515 requires evidence of moderate incomplete paralysis of the major extremity.  As above, the March 2009 VA examiner indicated that there was "mild" thenar atrophy with mild weakness in her thenar muscles and grip force.  There was also "mild" weakness in her proximal arm muscles.  Tone seemed normal and symmetric.  Sensory examination revealed less sensation to touch, pain, and cold over the left neck area from below the chin to about the clavicle.  No other focal deficits were apparent.  Reflexes were present, normal, and symmetric.   Also, the March 2010 VA examiner indicated that muscle tone and strength were normal and also indicated that sensation was grossly intact to light touch in both upper and lower extremities.  Thus, the Board finds that Veteran's cervical radiculopathy of the bilateral upper extremities to have resulted in no more than mild incomplete paralysis of each extremity.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate injuries to the median nerve, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the separate 10 percent ratings for cervical radiculopathy of the bilateral upper extremities are the appropriate evaluations in this case and that the degree of impairment resulting from the service-connected cervical radiculopathy of the bilateral upper extremities in this case does not more nearly approximate the next higher rating.  
	
As for extraschedular consideration, during the June 2011 Travel Board hearing the Veteran testified that she works as a criminal investigator and that her job was being reclassified resulting in a decrease in pay of $17,000 annually due to her service-connected cervical spine disorder.  Such evidence raises the issue of entitlement to an extra-schedular rating for her service-connected cervical spine and resulting radiculopathy disorders.  Barringer v. Peake, 22 Vet. App. 242 (2008).  However, additional development must be undertaken, to include contacting the Veteran for additional information.  Thereafter, as outlined in the Remand below, the RO should consider whether referral for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in February 2009.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

A disability rating greater than 40 percent prior to September 17, 2009 and beginning January 1, 2010 for status post fusion of C5-C6 on a schedular basis is denied.  

A disability rating greater than 10 percent for cervical radiculopathy, left upper extremity on a schedular basis is denied.

A disability rating greater than 10 percent for cervical radiculopathy, right upper extremity on a schedular basis is denied.


REMAND

As noted above, the evidence in connection with the Veteran's service-connected cervical spine disorder raises the possibility that 38 C.F.R. § 3.321 is applicable.  The Board does not itself have the authority to assign, in the first instance, a higher rating on an extraschedular basis, but it may submit the case for assignment of such a rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Prior to determining whether referral is warranted, VA must contact the Veteran to determine if she has any additional evidence relevant to the question of whether her cervical spine disorder has caused marked interference with employment, to include documentation of time lost from work and statements from supervisors and/or co-workers concerning interference with employment associated with her cervical spine disorder, particularly the Veteran's alleged job reclassification and resulting decrease in pay of $17,000 annually due to her service-connected cervical spine disorder.


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321(b) for her service-connected cervical spine disorder and an explanation as to the information and evidence needed establish an effective date for an extraschedular rating.  

Notify the Veteran that evidence that could be pertinent to her claim includes documentation of time lost from work and statements from supervisors and/or co-workers concerning interference with employment associated with her cervical spine disorder, particularly the Veteran's alleged job reclassification and resulting decrease in pay.

2.  After completion of the foregoing, determine whether referral of the case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) is warranted, with specific consideration of the sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).

3.  After the development requested above has been completed, readjudicate the appellant's claim.  If the benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) and allow an appropriate period of time to respond. Thereafter, if appropriate, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


